         Case 1:17-cr-00118-KPF Document 267 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              17 Cr. 118-5 (KPF)

LEO OUTLAW,                                                ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant’s motion seeking compassionate

release, received on July 22, 2020 (Dkt. #262), as well as a supplemental

submission filed by Mr. Outlaw’s counsel on his behalf, dated August 3, 2020

(Dkt. #263). The Government is ordered to respond to Defendant’s motion on

or before August 14, 2020.

SO ORDERED.

Dated:       August 3, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
